Exhibit 99.(A) JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the joint filing of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, par value $.0001, of Learning Tree International, Inc., a Delaware corporation, and further agrees that this Joint Filing Agreement be included as an exhibit to such filings. As contemplated by Section 13d-1(k)(1)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which together shall constitute one and the same instrument. October 13, 2015 /s/ David C. Collins David C. Collins /s/ Mary C. Collins Mary C. Collins DCMA HOLDINGS, L.P. By /s/ Mary C. Collins Mary C. Collins Its General Partner THE ADVENTURES IN LEARNING FOUNDATION By /s/ David C. Collins David C. Collins Its Trustee THE COLLINS FAMILY FOUNDATION By /s/ Mary C. Collins Mary C. Collins Its President
